Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 1 of 42 PagelD #: 1340

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

43

24

25

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION

JOHN RASH,
Plaintiff,
CASE NO.: 3:20-cv-224-NBB-RP
Vv.

LAFAYETTE COUNTY,
MISSISSIPPI,

Defendant.

 

REMOTE VIDEOTAPED DEPOSITION OF JOEY EAST

DECEMBER 18, 2020

Reported by:
GINA WILLIAMS, RPR, CRR, CRC

JOB NO. 187734

 

 

 

 

TSG Reporting - Worldwide 877-702-9580
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 2 of 42 PagelD #: 1341

 

 

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

Page 5
J. EAST
introduce himself as well, or I can introduce him.
Jack Williams is also on for the Plaintiffs -- or

Plaintiff, I should say.
WHEREUPON,
JOEY EAST
was called as a witness and, after having been first duly
sworn, was deposed and testified as follows:
EXAMINATION
BY MR. YOUNGWOOD:

Q Good morning, Sheriff East. My name is John
Youngwood. I've just introduced myself on the record, and
I'm one of the attorneys representing the Plaintiff,

Mr. Rash, in this matter.

Could you state your current employment, please?

A Currently the sheriff here in Lafayette County,
Mississippi.
Q And you've had that position for almost a year?

Do I have that correct?

Yes, Sir.

You were elected last December?
Yes, sir.

And you assumed the position in January of 2020?

PO FF O Ff

Yes, sir.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 3 of 42 PagelD #: 1342

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 6
J, EAST

Q Okay. And prior to that time you had taken a
leave of absence, I believe, from your prior position?

A Yes, sir, that is correct.

Q Okay. And that was in connection with running
for the office of sheriff; is that right?

A Yes, sir.

Q Okay. And what was your prior position then?

A I was the chief of police at the Oxford Police
Department, Oxford, Mississippi.

Q And of course Oxford is within Lafayette County;
right?

A Yes, sir.

0 Okay. So you've been -- I'm sorry.

And how long had you been at the Oxford Police
Department before becoming chief of police?

A I was hired in 1991 and was there my whole
career, minus four, where I was with the Mississippi
Attorney General's Office.

Q When were you with the Mississippi Attorney
General's Office?

A I think I went in in '98, 1998, and I was there
four years.

QO | Was that you had left the Oxford Police

Department, or you were on a leave, or what was --

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 4 of 42 PagelD #: 1343

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 7
J. EAST

A No, sir.

At the time I was assigned to the narcotics unit
in our county and city, and I left to take a job with the
Attorney General's Office, worked as a Youth Service
Division Investigator with Mike Moore in his office.

QO Let's briefly just talk about the time between
'91 and when you went to the Attorney General's Office.

What was your position or title or rank in the
Oxford Police Department?

A I was hired on in '91 as a dispatcher, then I was
hired as a patrol officer and had many sob tasks during that
time from DUI officer through I became an instructor and
taught some.

I then was assigned to the Metro Narcotics Unit
here in Lafayette County, was there for roughly four years
until I took the position with the Mississippi Attorney
General's Office.

Q And for those four years I think you gave your
title or your general position, but just tell me a little
bit more about what you did in the four years with the
Attorney General's Office.

A I was mainly assigned to Youth Services Division.

At that time General Moore had won the tobacco

settlement, and we were awaiting a brand of unit that would

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 5 of 42 PagelD #: 1344

 

 

190

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 8
J. EAST
use minors and track -- we would do a grant -- make sure
people were following the grant properly. We would do
undercover work where we'd send youth in to see if they
could buy tobacco and/or alcohol.
Q And during those four years, were you working out

of the Oxford area, or were you working out of a different
area of the state?

A No, sir. Out of Oxford.

Q And you then spent about four years there, so if
I'm counting right, about 2002 you returned to the Oxford
Police Department?

A Yes, sir, that's correct.

Q Okay. What did you return as?

What was your job then?

A I came in as the commander of the drug unit. I
was hired by the police department to run that unit. I did
that, and then I was assigned a leave of imposition. I was
put over investigations -- all investigations with the city.
And from that position I became a major. Then I was
promoted to the deputy chief position. And then later on I
was awarded the chief of police position.

Q And what year did you become chief of police
then?

I guess six years before 2019, around 2014?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 6 of 42 PagelID #: 1345

 

 

10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 11
J. EAST

Department. At the time that you left it last year, how
many officers?

A When I left, we had 80 officers.

QO Okay. And the jurisdiction is Oxford itself; is
that right?

A Yes, sir.

Q And approximately how many square miles or
whatever the best way to measure the size of Oxford is?

A When I became chief, we were right at 16 square
miles. We annexed, in my time as chief, to where they
currently are 26 square miles, approximately.

Q And the county, are there -- strike that.

As sheriff, what is your jurisdiction?
What is your geographic jurisdiction?

A Sheriff's Department is approximately -- we cover
670 square miles. 40 of that is water, approximately.

QO And are there --

Within those 670, do you exclude, for example,
the 26 square miles that are part of the City of Oxford?

A Although we have jurisdiction, we try to allow
the City of Oxford to perform their own duties. We assist
them if they need us.

Same with University of Mississippi. It's inside

the county, but we allow them to take care of their own

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 7 of 42 PagelD #: 1346

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 14
J. EAST

QO Okay. You were doing the math for me. You were
taking out the City of Oxford and telling me who was in the
county other than the City of Oxford?

A Yes, sir.

Q That's what I wanted to understand, so I
appreciate that. Thank you. It cut through it.

When you're taking out doing that math in your
head, are you also including some estimate for Abbeville and
for University of Mississippi?

Is that where you get to the 30?

A Yes, sir. They would be included in the county.
The 30,000 would include Abbeville.

QO Okay. So if I took Abbeville out, it would be
whatever Abbeville is, and if I took the University of

Mississippi out, it would be whatever that is?

A Yes. And these are approximate numbers. I don't
have --

Q I'm sure the numbers are all, again, public
record.

A Yes, sir.

QO How many officers does the -- do you have now
under your management -- or under your command perhaps is a

better word?

A Including myself, there's 44 employees as far as

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 8 of 42 PagelD #: 1347

 

 

10

11

12

13

14

15

16

i7

18

19

20

a1

22

23

24

ao

Page 16
J. EAST
A Yes, sir.
0 Although I have some --
I've done --

I'm a lawyer. I've done some cases involving
police forces before. You are going to completely beat me

on the terminology in everything every step of the way

today, so...

A The people I'm talking about are sworn police
officers.

Q Okay. So the 80 sworn police officers for

Oxford, right?

A Yes, sir, that's correct.

Q And the 44 to 48 when you're fully staffed, those
are sworn police officers too?

A That's right.

Q Okay. That's what I'm trying to make sure we're
comparing, I'll say apples and apples.

A Yes, sir.

Q Okay. Let's talk for a little bit about the
Oxford Town Square that you know is a focus of this
litigation, and the county courthouse. It might be easiest
if we just take a look at a picture.

| And I think if you turn to Tab, for example, 39

in hopefully what's in front of you.

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 9 of 42 PagelD #: 1348

 

 

10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

Page 24
J. EAST

courthouse grounds, there's nothing to stop me from doing
so; correct?

A That's correct.

Q There's no sign saying don't come in here in the
evening; correct?

A I haven't seen any signage.

Q And we've already discussed the gates are never

blocked off; correct?

A Correct.

Q In your years as chief of police for the City of
Oxford -- actually, strike that. Let me ask more basic
questions.

So the courthouse grounds, these are -- this is

county property; is that right?

A Yes, sir.

Q And the statue, that's county property; right?

A Yes, sir.

Q Okay. But it's within the City of Oxford; right?
A Yes, sir.

Q Okay. If a City of Oxford police officer were to

gee an event that warranted her or his attention on the
courthouse grounds, could they walk onto those grounds to
address them, to address that event?

A Yes, sir, most police officers are -~- would do

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 10 of 42 PagelD #: 1349

 

 

10

11

12

13

14

15

16

17

18

13

20

21

22

23

24

25

Page 25
J. EAST

that if they see something happening. I would hope they
would do that. And then they would call one of us to come
and take care of the situation.

0 Okay. But there was nothing inappropriate from a
jurisdictional ground from them crossing the line of the
fence because they saw something on the courthouse grounds?

A They have a right to act, but they're not --
that's not their jurisdiction, so they don't make it a
common habit to go in there and arrest people or enforce
something.

Q Maybe a better way to ask, if they saw something,
they wouldn't ignore it.

They wouldn't ignore it just because it's outside
their jurisdiction?

A I wouldn't think so. I would think they would
contact us.

Q Well, when you were chief of police, did you ever
give your officers instructions on what to do if they saw
something on the courthouse grounds?

A Contact the Sheriff's Department.

Q Are there other areas within the City of Oxford
that share this distinction of being county property in the
city?

A Yes, sir. We have a chancery building that's

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 11 of 42 PagelD #: 1350

 

 

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 29
J. EAST
Just right offhand, I can't think of --
Tt really don't know what you're asking.
Q Can you tell me about the incident with the
deputy?
What was that situation?
A Yes, sir. They had a trial that ended with the

young man being convicted. He got up and was just going to
leave as the judge sentenced him. One of the deputies was

at the back of the courthouse and tried to stop to talk to

him, and he assaulted the deputy there and had to be taken

into custody by several of us.

Q This was a deputy being injured in the courthouse
by a criminal defendant?

A Yes, sir.

Q Any other incidents that you can recall in the
time period leading up to when you became sheriff where
somebody was physicaily injured on the courthouse grounds or
on the land immediately surrounding the statue?

A Not that I can recall right now, no, sir.

Q Okay. I take it, though, during your tenure at
the Oxford Police Department, there were other incidents of
violence elsewhere in the City of Oxford; correct?

AL Yes, sir.

Q And that happens in a city of 27,000 people;

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 12 of 42 PagelD #: 1351

 

 

10

11

12

13

14

15

16

i?

18

19

20

al

22

23

24

25

Page 30
J. EAST
right?
A Yes, gir.
And the downtown area at one time -- I don't know
what it is now -- I think there was, I mean, approximately

30 bars in a two-block to three-block radius. So you have a
lot of people that go to this -- I would refer to it as
entertainment center down there or downtown district. So
with alcohol, young adults, you're going to have people that
are aggressive and fight and do those type things.

Q Okay. But those happen from time to time, and
they happen, I assume, throughout the whole time you not
just were chief of police, but worked for the Oxford Police
Department; right?

A Yes. Yes, sir.

It was progressing towards -- as I was chief, it
was progressively getting more violent, larger crowds. I
think COVID took care of a lot of that.

Q I understand.

And we might get to this in a little bit, but
back in 2017 and following an incident in 2018, there were
actually some changes made to the downtown district
ordinance to address some of the potential for violence in
the downtown area. |

Am I right on that?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 13 of 42 PagelD #: 1352

 

 

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

Page 458
J. EAST
A Yes, sir, I've testified in court.
This is my first deposition to give.
Q Okay. So you've testified in various police
matters in court, I assume?
A Yes, sir.
Q But never either in court or in a deposition ina
civil case like this?
A No, sir.
Q Sir, 1£ you could turn now to Tab 1.
A Yes, sir.
Q So this, sir, is a document produced to us by the

county, and this will be Exhibit 1. It's got Bates numbers
_2 to _5 produced by the county.
(Exhibit 1 was marked for identification. )}
BY MR. YOUNGWOOD:
Q Do you know what this is?
A It appears to be guidelines and procedures
regulated in the use of a county facility.
Q Have you seen this version of this document
before?
And you can see the dates of it at the top. It
says, "Effective date April 20, 2015. Last reviewed
April 20, 2015."

A I don't know if I've seen this one or not.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 14 of 42 PagelD #: 1353

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 59
J. EAST
0 Okay. So this one predates your time as sheriff;
right?
A Yes, sir. This is --
Yes, sir.
Q And would it -- would this have been a policy you

would have had familiarity when you were chief?

A No, sir.

Q Okay. When you were chief, were you aware --
were you aware that the county had a policy regarding the
use of county facilities?

A I don't ever remember having a conversation to --

I don't know. I don't recall them having a -- me
knowing they had something in place.

Q Okay. If you go to Exhibit 2 now, Tab 2, which
we'll mark as Exhibit 2.

(Exhibit 2 was marked for identification.)
BY MR, YOUNGWOOD:
Q So this again says, "Facility Use Policy" on the

top. It has Bates numbers 6 through _10 on the bottom of

the pages.
It says, "“FACO1" underneath that.
Do you know what that means?
A No, sir, I do not.
Q Okay. And this one says, “Effective date

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 15 of 42 PagelD #: 1354

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 60
J. HAST
March 4, 2019."
Do you see that?

A Yes, sir.

QO And so was this the policy that was in effect
when you became sheriff?

A I guess so.

QO Well, have you seen this --

I'm sorry. I spoke over you. I apologize.
Please finish your answer.

A I'm not sure if this is when I was there or not.
I'd have to read it.

Q Why don't you take a moment then, please.

A This appears to be it, sir.

Q Okay. So you believe this was the policy in
place when you assumed the sheriff's role January 2020;
correct?

A Yes, sir.

Q Okay. And between January of 2020 and May 24 of

2020, did you have any occasion where you had to consult the

policy?
A Yes, sir.
Q Okay. Tell me about that.

And again, I just -- I'm not trying to pick an

arbitrary date.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 16 of 42 PagelD #: 1355

 

 

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 76
J. EAST

take your call. I can talk now."
Oh, that was from me.
I don't know what that meant.
Q I don't know what it means either.
Tf you could turn to the next tab, Exhibit 5,
please.
(Exhibit 5 was marked for identification. }
BY MR. YOUNGWOOD:
Q And take a look at this e-mail from Ms. -- you
pronounce it Carwyle?
IT hope I'm pronouncing it right.
A Yes, sir.
0 To you on June 9, 10:40 a.m. It's Bates number
_241 to 242, and the second page appears to be a permit
application.
Take a moment to Look at it. I'm going to ask
you about your involvement in that.
A Okay.
Q So permit applications would come to your
attention; is that correct?
A Yes, sir.
Q And this --
This is before the Facility Use Policy ends up

being amended.

 

TSG Reporting - Worldwide 877-702-3580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 17 of 42 PagelD #: 1356

 

 

10

11

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

Page 77
J. EAST

And in fact, if you look in the attachment line,
although we don't seem to have all the attachments produced
to us, you'll see that one attachment is the George Johnson
7/19/20 facility permit, and the second one says Lafayette
County Facility Use Policy 3/4/19, which matches the date on
Exhibit 2 that you looked at.

Do you see that?

A Yes, sir.
Q So Ms. Carwyle sends you this, permit
applications.

What are your considerations in deciding whether

or not to grant it at this time?

A I don't have the authority to grant or deny the
permit.

Q Okay.

A I look at --

Myself or a staff member would reach out to
whoever applied for a permit to find out who would be in
attendance, that type of stuff, if they felt like they
needed extra security, those type things.

Q And go your understanding is, it's Ms. Carwyle
who has the authority to deny it or not?
A That's correct.

Q Okay. And when you're looking at it, what input

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 18 of 42 PagelD #: 1357

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 78
J. BAST
are you trying to give?
A Basically can we provide a safe environment for
that.
Q Okay. And how long does it take you to provide

that assessment when you get a permit request?

A Depends on a lot of variables.

Am I able to contact that person or my staff when
they're available to us, you know. We try to do it within a
couple of days of her giving it to us.

Q So generally you can do it within a couple days,
meaning two days, three days?

A Yes, sir.

Just all that will depend on our ability to call
that person and their availability to accept the call. It
could be that day, or it could be three days.

Q So is it the case, sir, that every time somebody
applies for a permit, you personally or someone under your
command will make a contact with the permit applicant?

A I'm not going to say it's every time, but we try
to do that if we feel we need to.

Q So what sort of things ina permit would cause
you to believe you needed to reach out and get more
information?

A I don't understand why they're using it. This

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 19 of 42 PagelD #: 1358

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 83
J. EAST
A Yes. This is where they amended the Facility Use
Policy.
Q Okay. Do you believe you had reviewed the

Facility Use Policy prior to this meeting on the 5th -- 15th

of dune, 2020?

A I don't know the exact date.
Q Okay. Did you attend this meeting?
A I don't know.

I'm confident I did, but I'm not positive.
Q Okay. Had you discussed the Facility Use Policy

with any of the supervisors prior to the meeting?

A I don't recall.
QO One of the changes put through by this amendment
is that if five or more people -- it says, "Five or more

people gathering require a permit for use."

Do you see that?

A Yes.

Q And that had not been the requirement previously?

A Correct.

Q Did you have any input into that addition to the
policy?

A I don't --
I don't know that my input. I spoke to the

county attorney about this.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 20 of 42 PagelD #: 1359

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 86
J. EAST

Winter, and there's COVID.

But any typical point in time at 11:23 in the
afternoon, if you walked onto the county courthouse grounds,
wouldn't you see -- it would not be surprising to see five
people together on those grounds; correct?

A I don't know.

QO It wouldn't be unheard of that there would be
five people together on the courthouse grounds?

A I mean, when there's court, there's business
there. So, you know, we had an election there. I'm not
surprised if five people would be there.

Q Okay. So in your view, what was the purpose of
the insertion of the five people gathering requirement?

A Again, that goes back to I think the original
permitting process. If someone was to be there to protest,
to gather, to have a demonstration, one person had to have a
permit.

Q Okay. Well, do you think it's necessary, sir, to
have a permitting process if six people want to gather on
the courthouse grounds for purposes of a protest?

A I think it's important that the county has a
permitting process. What that looks like is really up to
that government. | |

I think they need a process, otherwise we have no

 

TSG Reporting - Worldwide 877-702~9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 21 of 42 PagelD #: 1360

 

 

10
il
12
13
14
15
16
17
18
19
20
al
22
23
24

25

Page 87
J. EAST

way to know what's going on there.

Q Okay. What if six people want to gather for
lunch? Do they need a permit?

A I don't know. That's really up to the policy
here.

0 Well, you are consulted when the applications
come in.

In your view, would six people gathering for

lunch require approval under the policy?

A Apparently, if they were going to do an organized
lunch meeting, they would need a policy.

Q A permit you mean?

A I would think so, yes.

Q Does that make sense to you, sir?

A I try to not make sense out of rules and
regulations the government put in place years ago.

QO Okay.

A I follow them.

Q Well, this isn't years ago. This was the summer

when you were sheriff.

A Yes, sir.

Q So do you think it makes sense to require a
permit if five or more people want to gather on the

courthouse grounds?

 

TSG Reporting - Worldwide 877-702-9580

 

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 22 of 42 PagelD #: 1361

 

 

10

11

12

i3

14

15

16

17

18

19

20

al

22

23

24

25

Page 92
J. EAST

Q Okay. So your read is that the application would
allow them to tell you what the subject matter of the
protest would be?

A Most of them that I've read, they usually write
something over there what it's about.

QO Okay. And in fact, the form itself says,
"Explanation of Use," correct?

A Yes, sir.

Q So if I wanted to protest in favor of keeping the

confederate statue, I'd write in "Explanation of Use:
Protest to support confederate statue" or something like
that?

A I'm assuming, yes, sir.

Q Okay. And you said, sir, you're content neutral,
but how about the --

How do you determine if it's a protest?

A I don't know that we do.

What we're looking at is security measures. So
whatever they're protesting, whatever they want the permit
for doesn't get involved.

We're looking at security purposes only, get with
other agencies to see how we can handle that situation.

Q And for example, sir, if I wanted to have a

gathering to welcome spring, you know, on March 21, do you

 

TSG Reporting - Worldwide 877-702 ~9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 23 of 42 PagelD #: 1362

 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 93
J. EAST

see that as less of a security risk than if I wanted to have
a gathering to support the continued placement of the
confederate statue in the town square?

A Sir, what we would do is call you to find out how
many people would be there, how many you foresee, do you see
people stopping, coming in. Is there going to be traffic
issues?

It's all going to be based around security and
what your needs are in having an event and what our needs
are to meet that.

Q Okay. And in doing that you use your discretion
to make the judgment regarding security; correct?

A Well, my discretion, our discretion, our personal
-- I mean professional opinions of what that is, what risk
it could be, if any, what type of security needs you might
need to be there.

Q And where in the policy can I find a reference to
your need to assess security in deciding whether or not --
or in giving input to the county in deciding whether or not
to grant my permit?

A I don't know. I don't have that in front of me.

Q Well, it's Tab 2, Exhibit 2, unless you're aware
of a later version of this policy.

A Quickly glancing, I would think it would be there

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 24 of 42 PagelD #: 1363

 

 

10

11

12

13

14

15

16

17

18

19

20

al

a2

23

24

25

Page 94
J. EAST

in "Denial of Usage."
QO All right. Just so we're all looking --

You're looking at the bottom of page 2?

A If it would pose health or safety risk.
Q Okay. But as I understand it, your input is
focused on whether or not your police force can -- can --

has enough personnel to be there for the event, which is in
part dependent on what else your police force is doing that
day; right?

A On page 3 also at the bottom of security, quickly
glancing, it says, "Sheriff shall determine whether and to
what extent additional sheriff deputies are reasonably
necessary for the event or traffic control and public
safety."

0 Okay. That doesn't say that you can deny it for
those reasons; right?

A I don't deny it, sir. I spoke earlier that I

just give a reference of public safety. I don't deny or

approve.
Q Okay. So --
A I do not deny or approve.
Q Okay. But you are asked for your input; correct?
A On public safety, yes, sir.
0 Okay. And under this section you just pointed

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 25 of 42 PagelD #: 1364

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 95
J. BAST

to, "The user shall provide at its own expense any security
that the user desires in addition to security normally
provided by the county."

So that says that if I apply for a permit, and I

think I need more security, I can pay for it and do it;

right?
A Repeat it again. I'm sorry.
Q The first sentence says that if I --
Let's pretend me, I'm the permit applicant.
A Sure.
Q Tf I want to have security in addition to

whatever you provide, I can do that. I can pay for it;

right?
A Yes. It says, "Provide your own security."
QO Yes.

The next sentence empowers you to determine
whether and to what extent additional sheriff department
deputies is reasonably necessary for the event for traffic
control and public safety; correct?

A Yes.

QO And then it says you base your decision on the
size, location, duration and date of the event; right?

A That's what it says. |

Q And then you say if additional law enforcement

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 26 of 42 PagelD #: 1365

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 96
J. EAST

protection for the event is deemed necessary by the sheriff,

you have to inform me, the permit applicant; right?

A That's what it says.

Q And then it says you can bill me in advance;
correct?

A That's what it says.

QO So nothing in this paragraph, other than my

refusal to pay for the additional costs, empowers anyone to

deny my permit; right?

A Yes.

0 Yes, I'm correct?

A Tt doesn't say anything about denying the permit,
yes.

Q Okay. And it also gives timing for payment and

talks about a deposit at the time of the permit; right?

A Yes, Sir.

Q Okay. Have you, since you've been sheriff,
recommended the denial of a permit for safety reasons?

A I did not recommend denial.

I was not able to provide proper security and

public safety on one event.

Q What was that?

A Don't know the exact name of it, but it was an

event, a pro-confederate monument had applied for a permit,

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 27 of 42 PagelD #: 1366

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 37
J. EAST
and Ms. Carwyle denied that because we were not able to
provide ample security at the time.
Q Let's go back to tab 7 and ask a few questions,

and I think the videographer is going to need to change the
tape.
I want to ask you about the 30-day notice period.
Did you have view on the inclusion of the 30-day
notice period in the amendments made on the 15th of June,
2020?
A IT don't recall.
QO Did you, as of June 15, 2020, believe that 30-day
notice was required?
A That no 30 days were required?
Q Did you believe that it was sound policy to

require applications to be made 30 days in advance?

A I think it is sound policy, but 30 days is a long
time.

QO 30 days is generally not necessary; correct?

A Tt's a long time.

Q Okay. And the policy is subsequently amended to

reduce the 30 days to 14 days.
Do you recall that?
A Yes, sir.

Q We can quickly --

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 28 of 42 PagelD #: 1367

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Exhibit 29.

Page 98
J. EAST

If you'd turn to Tab 29, which we'll mark as

(Exhibit 29 was marked for identification.)

BY MR. YOUNGWOOD:

Q

Do you recognize this order to include a

requirement of application to be made 14 days prior to the

date of proposed use and requiring closure of courthouse

grounds 30 minutes before dusk approved by the Board of

Supervisors on the 20th day of July, 2020?

A

Q

A

Q

Yes.

And we'll mark this as --

This is marked as Exhibit 29.
Were you at this meeting, sir?
I don't recall, sir.

Okay. We're going to come back to the dusk

portion of it after we change the tape.

Do you see now the notice is required or the

application is required to be made 14 days prior to the date

of proposed use?

A

Q
A
Q

Yes, sir. 14 days, yes, sir.

That's also a long time; right?

I think that's about appropriate.

Well, you earlier testified that you could --

Assuming that the person returned your phone call

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 29 of 42 PagelD #: 1368

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 99
J. EAST

if you had a question, you could make your recommendation at
least within two to three days; right?

A I could look at security measures, yes, sir.

Q Okay. You wouldn't need more than two to three
days; right?

A To find out about security?

I'm not following what you're asking.

Qo To make your security determination, you wouldn't
need more than two to three days to consider a permit;
correct?

A If I have 14 days' notice, I can see whatever
else is out there.

If everybody has two or three days, then I'm not
able to juggle multiple events at one time. I won't have
processing to let me know what's going on. |

Q Okay. Do you understand this 14-day period

advance notice to be waiveable by you?

A No, sir.

Q You don't think you have any discretion to waive
it?

A No, sir, because I don't have discretion to

approve it.
Q Well, if you go back to Tab 7, Exhibit 7, which

is the June 15 amendment --

 

TSG Reporting ~ Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 30 of 42 PagelD #: 1369

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 133
J. EAST
try to get changed by the Board of Supervisors and
attorney."
Do you see that?

A Yes, sir.

Qo And then you forward this chain to Ms. Carwyle on
June 30 at 12 p.m.; correct?

A Yes, sir.

Q And so that seems to be after the meeting that

you had with her on June 30 at 10:00 a.m.; right?
A Yes, sir.
Q Okay. I want to walk through --

And is this, to your knowledge, sir, the first
time you gave direct comments to Ms. Carwyle or to anyone on
potential changes to the Facility Use Policy as it relates
to the courthouse?

A No, sir. We had talked to previous --

Under the old version you could give the permit
out like we just talked about until ten o'clock at night. I
made previous comments that I felt like that needed to be
maybe five o'clock. There was no sense in having people
there after that.

And we even talked about gating -- you know, we
brought up gating the courthouse off to keep people from

coming on the grounds, those type things.

 

TSG Reporting ~- Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 31 of 42 PagelD #: 1370

 

 

10

11

12

13

14

15

16

17

18

i9

20

21

22

23

24

25

Page 134
J. EAST
Q Okay. Those were comments that maybe took place
earlier -- earlier in June after Mr. Floyd's death?
A I would think before that. I don't know the
exact dates.
0 Okay. Well, your earlier testimony was you

hadn't looked at changes in the policy until Mr. Fioyd's
death.
MR. O'DONNELL: You're talking over each other at
this point.
BY MR. YOUNGWOOD:

Q Sir, your earlier testimony was, you hadn't
locked at any change in the policy until after Mr. Floyd's
death.

A No, I said I didn't remember. I said it was in
around that time. I never gave a specific time or day.

Q Okay. You don't have any e-mails or written
records showing any proposed changes that you wish to
suggest earlier than this document we're looking at right
now, which is Exhibit 22; correct?

A I have nothing in front of me, no, sir.

Q Well, can you recall anything that you have that
isn't in front of you?

A I can recall conversations with him, yes, sir,

and with the attorney, yes, sir. I don't know the time. I

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 32 of 42 PagelD #: 1371

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 136
J. EAST

Q Okay. Let's go to the next one.
You write, "Need to address this line. It should
be no later than 5 p.m. unless special request to and
approved by Bos."

Do you see that?

A Yes, sir.
Q What did you mean by that?
A I meant that I don't think it should be an open

policy that the courthouse would be open until ten o'clock.
I think that it should be shut down at five. That's when
business hours are open. And if they want to use it, that
needs to go in front of the Board of Supervisors for
approval. It should be something special is what I was
meaning.

Q Well, even without opposing an additional time
restriction, all applications do have to be approved by the

county supervisor; correct?

A No, it's approved by Ms. Carwyle, from my
understanding.
Q Okay. I'm sorry. I misspoke.

County administrator, correct?
A Yes.
Q Okay. And the one permit that we saw denied --

And I think you testified very early in your

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 33 of 42 PagelD #: 1372

 

 

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Page 147
J. EAST

Q Do you know on how many occasions that's happened
in the past?

A No, sir.

Q Okay. And when were you informed that the
courthouse walls had been used to display films?

A I don't know the exact timing. I knew that the

Oxford Visit --

I don't know.

Oxford Film Fest, Visit Oxford may have done
something. I don't know what the exact wording was, but I
think it had something to do with Oxford and the film fest
at the time. I was --

I was off during that so I don't really remember
a lot about it.

Q Okay. Are you aware of any violence that arose
out of past occasions when videos or films were displayed on
the outside wails of the county courthouse?

A Not that I can recall or know of, no, sir.

Q Okay. Or if not violence, any safety concerns
that came up during the time that films or videos were shown
on the outside walls of the county courthouse in the past?

A I was not in this process to know. By looking at
it, I would have concern of it being there, if I was asked.

Q And I'm not asking if you have concerns.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 34 of 42 PagelD #: 1373

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Page 150
J. EAST

I'm trying to read her note to refresh my memory.
We had met safety with OPD, UPD, and the
sheriff's department advised that we were trying to work
together to have a better facility policy amongst all of us
so that we could check to make sure we're not overloading
each other.
QO Okay. And I'm sorry, OPD means Oxford Police
Department; right?
A Correct.
Q What's VPD, if that's a V.?
I don't know if that's a V ora U.
A U, University Police Department.
Q Got it, so that's the University of Mississippi.

And then do you know what the last reference is

there?
A Lafayette County Sheriff's Office.
Q So your -- your now current office, your prior

office OPD and then the University Police Department,
University of Mississippi.
So what was the discussion that's referenced
here, "Safety, OPD, UPD, LSO"?
A I'm not exactly sure.
We had met with the three entities, OPD, UPD

officials, and attorneys had met to try to -- prior to this

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 35 of 42 PagelD #: 1374

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 152
J. EAST

Different times I had made reference to a curfew

or to stop having the permit so late. These are one of the
things we discussed with the city. The 30 days, it seemed
to be a little excessive, maybe dropping that down.

And then again, just safety, about how to network
with the other departments so that we're not issuing
multiple permits at the same time that will dissolve our
resources.

Q And then there's the reference to after-dark.
What was the discussion there?

A That was again things that I had marked in the
past. I would assume it was going to be what I talked
about, the five o'clock -- the five o'clock -- not leaving
it open until ten.

Q Was there any rationale given for not leaving it
open after five o'clock?

A For me, sir, it is because my resources go down
even more at night. It's not an area of --

The courthouse is right in the middle of town, so
all my resources would be further out in the county, and we
can't --

It's hard for us to put enough manpower there to
watch that facility. That's why I'm trying to ask them,

once business hours are over, to close the facility down.

 

TSG Reporting - Worldwide 877+702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 36 of 42 PagelD #: 1375

 

 

10

11

12

13

14

i5

16

17

18

19

20

ai

22

23

24

25

Page 153
J. EAST

Q So let me ask you about that a little bit.
After business hours and after dark are different

things; right?

A They can be, yes, sir.

O In the summer they certainly are; right?

A Correct.

Q But maybe this time of year they align a little
more?

A Yes, sir. Yes, sir.

Q So was it after dark or after business hours that

concerned you?

A I put "after business hours." I think it was
changed later to say -- I don't know -- sundown or dark or
dusk. I don't know exactly what the language is.

Q Okay. You can't, without looking at the policy,
even tell me what the policy is, right, in terms of whether
it's after dark?

A I don't know the exact wording of it.

It's not at five o'clock. I know that. There's
the different verbiage.

Q Okay. There are lights near the courthouse?

A The courthouse has light -- globe lights, very
low-Lit more I would call it cosmetic look than for

lighting.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 37 of 42 PagelD #: 1376

 

 

10

il

12

13

14

15

16

17

18

19

20

ai

22

a3

24

25

Page 160
J. EAST

you were made aware that the courthouse walls had been used
for film and video at night in the past?

A I don't recall.

QO You wrote, "I will check on this to see what
exactly they want to do."

Between her e-mail and his application, what did
you not know that you needed to know?

A Exactly what they were going to do.
Q Well, what --
You end up asking Scott Mills to make the phone
call, but what information did you want Mr. Mills to obtain?
A What would be happening, what are we doing, how
would people be viewing, how large would it be, things like
that.
Q And what --

If you go to the third page, this is your e-mail
to Mr. Mills. Other than --

You write to him, "Will you call and find out
exactly what this is for and all the information so I can
forward to BOS?"

Do you see that?

A Yes, sir.
9 And what did you mean by "exactly what this is

for and all the information"?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 38 of 42 PagelD #: 1377

 

 

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25

Page 161
J. EAST

A The way I take it, at the time I'm just -- I was
ignorant to what they were doing. I had no idea, had not

heard about this. So we were just trying to get

information.
Q Did you do more or less inquiry into this
projection than you did into the confederate -- the

pro-confederate events that Mr. Johnson sought and obtained
approval for?

A I would say it's the same. I'm more familiar
with Mr. Johnson and his -- what he is because we've seen
him around before.

I was ignorant to this. I had no idea what this
would be for or about.

Q Did you have somebody call Mr. Johnson before
granting or denying each of his permits?

A Yes.

Q So Mr. Rash's application is made on the 14th.
Ms. Carwyle forwards it to you on the morning of the 15th.
You respond to her on page 1 of Exhibit 26 within five
minutes on the morning of the 15th.

Do you see that?
A Yes, sir.
Q But if we look at page 3, you don't forward it to

Mr. Mills to make the inquiry until about 26 hours later on

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 39 of 42 PagelD #: 1378

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 162
J. HAST

the morning of the 16th.

Do you see that?

Yes, sir.

Why did you wait a day to make that inquiry?

IT can't teli you. I don't know.

oOo Fr DO BP

Okay. You'll agree with me we've seen other --
we've seen other permits granted with your input within 24
hours from application; right?

A Yes, sir.

Q Okay. And did Mr. Mills ever tell you what the
substance was of his conversation with Mr. Rash?

A It was going to be an artist doing local art
projection up there, the best I remember, and that the way
people were going to view it would that they would be view
it by driving by, or there may be -- I don't want to be held
to this, but I think he said there may have been two open
parking spaces directly across from the east side of the

courthouse on city property where people could pull in and

watch it.

Q Okay. Did he tell you what questions he asked
Mr. Rash?

A Just what I explained.

Q Did he tell you that he asked Mr. Rash, really

what I want to know, is there anything that is going to talk

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 40 of 42 PagelD #: 1379

 

 

10

Lil

12

13

14

15

16

17

18

193

20

21

22

23

24

25

Page 163
J. HAST

about the monument or things that have been going on in
Oxford lately?
A No, sir, I don't recall that.

I recall him telling me that he did have a
conversation with him to see if the event would cause
counter-protest or upset people so that we could prepare.

I don't recall him giving me exact verbiage.

Q Okay. So you think -- I'm sorry.

Is it Deputy Mills? I want to make sure I have
his title correct.

A It's Chief Mills.
Q Chief Mills.

So Chief Mills did ask him whether or not the
display would in some way concern the monument?

A I don't know that, sir. I wasn't present at
that.

Q He did ask him about what the content of the
display would be?

A tT don't know that either. I wasn't there. He
just --

What he advised me, you know, whether or not it
would arouse people, people were going to be over there
being upset so that we could Find out if we needed more

security, those type things.

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 41 of 42 PagelD #: 1380

 

 

10

ii

12

13

14

15

16

1?

18

19

20

al

22

23

24

25

Page 166
J. EAST
right?
A Repeat that again so I can hear you.
Q Yes.

He applied on July 14 for an event on August 8.
That gave you sufficient time to make a safety
determination?
A Yes, that was --

Yes, sir, I would agree with that.

Q So what did you do to make your safety
determination?
A Talked to him about it.

If you ask me what my safety concerns would be.
Q I'll ask you that in a second. I'm asking what
process you went through to make a determination regarding
safety.
A What Mr. Mills advised me about where the
projector would be, those type things.

I actually went to the courthouse, walked off
from the building to the street to where people -- to see if
there was enough room for people to stand and view it, and
then took all that into consideration.

Q Okay. And did you take into consideration that
similar events had been held on the courthouse walls in the

past without incident?

 

TSG Reporting - Worldwide 877-702-9580

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-9 Filed: 02/02/21 42 of 42 PagelD #: 1381

 

 

10

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 167
J. EAST

A Yes, sir.

0 Okay. And did you determine that it would be
safe for this event to take place?

A I don't know that --

I did have concern with the people driving. I
thought it would be unsafe the way they were --

It was brought to me by Chief Mills is that
people would be driving by because of COVID. They could
view it that way. They would be walking also, which is
dangerous around the square, and that they could -- the
parking.

I didn't think that was appropriate to be driving

and watching video on the courthouse lawn.

Q Okay. And so the driving concern arose out of
COVID?
A Ms. Carwyle, that's the reason they were having

it there. I think that we read earlier is the reason he
wanted to have it over there is because of COVID.

Q Okay. Again, films, videos have been shown on
the courthouse wall in years long before COVID; right?

A I was told that, yes.

Q Okay. And without incident, even though there
was -- |

Well, without incident that you know of; right?

 

TSG Reporting - Worldwide 877-702-9580

 
